Per Curiam.

Plaintiff was an employee of the assured and not an independent contractor. She performed general housework and cleaning for an hourly wage for the assured as well as for others and thus was, in effect, a part-time domestic servant. As injuries sustained by employees were specifically excluded from coverage under defendant’s liability insurance policy, there could be no recovery thereon by plaintiff.
The judgment should be reversed, with costs, and complaint dismissed, with costs.
Hoestabter, Eber and Schreiber, JJ., concur.
Judgment reversed, etc.